DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/19 was filed on 1/22/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 1/14/19 are accepted by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 does not further limit claim 1 because the range of the length recited in claim 2 is broader in scope than the range of the length recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2013/0089784).
	Regarding claims 1, 5, 8, and 9, Cho et al discloses a lithium battery (lithium-ion battery) comprising: a negative electrode (anode) comprising: a negative active material  (powder mass / anode active material), a conductive agent (conductive additive), a binder (resin binder); a positive electrode (cathode); and an electrolyte; wherein the negative active material is a primary particle “100” (powder mass) comprising multiple Si nanowires intermixed with a crystalline carbonaceous core “110” (graphene sheets), wherein the Si nanowires have an average diameter of about 30 to about 50 nm and an average length of about 1.5 µm and Si nanowires that are in an amount of 7.15 wt% based on the total weight of the carbonaceous core and the Si nanowires combined ([0048],[0074],[0075],[0099]).
	However, Cho et al does not expressly teach Si nanowires inter-mixed with multiple graphene sheets (claim 1); wherein the graphene sheets are selected from a single-layer sheet or few-layer platelet of pristine graphene, graphene oxide, reduced graphene oxide, 20graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen- doped graphene, chemically functionalized graphene, or a combination thereof, wherein few layer is defined as less than 10 layers of graphene planes (claim 5). 
	Cho et al also discloses carbonaceous core “110” including natural graphite, artificial graphite, expandable graphite, graphene, …; wherein graphene refers to a single layer of graphite ([0051]).    
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use graphene that is a single-layer sheet of pristine graphene.
Regarding claim 2, Cho et al does not expressly teach Si nanowires having a diameter from 10 nm to 40 nm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires having a diameter from 10 nm to 40 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed diameter of the Si nanowires.
Regarding claim 3, Cho et al also discloses Si nanowires having at least a portion that may be linear, gently or sharply curved, or branched ([0060]). 
However, Cho et al does not expressly Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm because it In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  Therefore, the radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure. 
Regarding claim 4, the Office takes the position that the graphene sheets taught by Cho et al inherently contains pristine graphene material having less than 0.01% by weight of non-carbon elements.
Regarding claim 6, Cho et al also discloses that the primary particle (powder mass) may be agglomerated to form secondary particles, wherein at least one of the secondary particles comprises a core and a shell embracing the core, wherein the core comprises a single graphene sheet “110” and a plurality of Si nanowires “120” and the graphene sheet and the Si nanowires are mutually bonded into the core (Fig. 1).
However, Cho et al does not expressly teach a shell comprising one or a plurality of graphene sheets.  Cho et al also discloses a carbonaceous coating layer “130” (shell) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include a shell comprising one or a plurality of graphene sheets in order to prevent (or protect from) separation or elimination of the silicon-based nanowires during charging and discharging, thereby contributing to stability of an electrode and an increase of lifespan of an electrode ([0067]).
Regarding claim 7, Cho et al also discloses that carbonaceous core may include a combination of two carbonaceous materials (conductive material) such as natural graphite, artificial graphite, expandable graphite, graphene, carbon black, fullerene soot ([0051]).      
Regarding claims 10-12, Cho et al discloses a lithium battery having Si nanowires as an negative active material (anode active material) have an average diameter of about 30 to about 50 nm and an average length of about 1.5 µm, wherein Si nanowires have at least a portion that may be curved.
However, Cho et al does not expressly Si nanowires having a radius of curvature from 100 nm to 10 µm (claim 10); or curly Si nanowires having a radius of curvature from 200 nm to 2 µm (claim 11).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires having a radius of curvature from 100 nm to 10 µm or 200 nm to 2 µm because it has been held that the discovery of an optimum value of a result effective In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  Therefore, the radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure.  In addition, there is no evidence of criticality of the claimed radius of curvature of Si nanowires.

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2010/0143798).
	Regarding claims 1, 2, 8, and 9, Zhamu et al discloses a lithium secondary battery (lithium-ion battery) comprising: an anode comprising: an anode active material, a conductor agent (conductive additive), a binder (resin binder); a cathode; and an electrolyte; wherein the anode active material is a solid nanocomposite particle (powder mass) comprising multiple Si nanowires intermixed with nano graphene platelets (NGP / graphene sheets), wherein the Si nanowires have a cross sectional dimension (diameter) of less than about 50 nm and a length of at least 1 µm and Si nanowires that 
	However, Zhamu et al does not expressly teach Si nanowires having a diameter from 2 nm to 50 nm and a length from 50 nm to 20 µm (claim 1); or Si nanowires having a diameter from 10 nm to 40 nm and a length from 100 nm to 100 µm (claim 2). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhamu anode active material to include Si nanowires having a diameter from 2 nm to 50 nm and a length from 50 nm to 20 µm or Si nanowires having a diameter from 10 nm to 40 nm and a length from 100 nm to 100 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  The diameter and length of the Si nanowires are result effective variables of optimizing the dimensions are use as an electro-active materials.  There is no evidence of criticality of the claimed diameter and length of the Si nanowires. 
Regarding claim 4, Zhamu et al also discloses NGPs that include pristine graphene sheets and graphite oxide nano platelets ([0115]).
Regarding claim 5, Zhamu et al also discloses NGPs that is few layer platelets of pristine graphene ([0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729